DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/509,313 filed on 10/25/2021.
Claims 1-20 are currently pending.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 second line is misspelled “… aware while he instances of database …” (emphasis added).  Appropriate correction is required.
Claim 17 is objected as being in improper form because it contains 2 dependent claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 11,157,509.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 


Instant Application 
US Patent: 11,157,509
1, 8, 15; A method, a system comprising: 

  












  receiving, by one or more servers managing a plurality of separate single-tenant databases, a request to modify an object of a first tenant of a plurality of tenants, the request identifying a uniform resource locator (URL) unique to the first tenant;

 identifying, by the one or more servers using the URL, a tenant context of the first tenant, the tenant context identifying an identifier of the first tenant and a hash map keyed by the identifier of the first tenant; and 










accessing, by the one or more servers using the identifier of the first tenant, the object in an instance of the database for the first tenant via one or more application programming interfaces configured to use the tenant context; and modifying, by the one or more servers, the object via a container implemented using the hash map.
1, 7. A system and a method for accessing single-tenant databases comprising a multi-tenant aware cluster manager in communication with a plurality of instances of the single-tenant databases, the system comprising one or more processors and a memory element storing executable instructions, which when processed by the one or more processors cause the system to:

establish a uniform resource locator (URL) unique for each tenant of a plurality of tenants to access the cluster manager, each of the plurality of instances of the single-tenant databases comprising data for a corresponding tenant of the plurality of tenants; 

maintain a plurality of objects corresponding to each tenant of the plurality of tenants, the plurality of objects used for at least one of saving or tracking one or more states corresponding to each tenant of the plurality of tenants; 

receive a request from a client of a first tenant of the plurality of tenants to modify an object stored in a database corresponding to the first tenant, the request comprising the URL established for the first tenant as a source address of the request, the source address used for identifying a source of the request; 

identify, from the source address of the request to modify the object stored in the database, a tenant context including a tenant identifier of the first tenant based at least on the URL of the request; 

store, in a thread-local storage accessible to the cluster manager and responsive to identifying the tenant context from the request to modify the object stored in the database, the tenant context identifying the first tenant to propagate the tenant context through one or more layers of code of the cluster manager; 

obtain, responsive to the request forwarded to the cluster manager, the tenant context of the first tenant from the thread-local storage; 

access, using the tenant context stored in the thread-local storage, a first instance of the plurality of instances of the single-tenant databases corresponding to the first tenant; 

and access, via a container implemented using a hash map of the plurality of objects keyed by the tenant identifier, the object identified in the request using the tenant context stored in the thread-local storage to modify the object corresponding the request.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being participated by Khalaf et al. (US 2016/0261684 - IDs) “Khalaf”. 
Regarding Claim 1; Khalaf discloses a method comprising: 
receiving, by one or more servers managing a plurality of separate single-tenant databases, a request to modify an object of a first tenant of a plurality of tenants, the request identifying a uniform resource locator (URL) unique to the first tenant (paragraphs [0036-0037] – A separate container 402, 404 with a given instance of the legacy application 218 has been instantiated for each tenant requesting access to the application 218, where each container 402, 404 is securely isolated from the other. In other words, any data being accessed or generated by an instance of legacy application 218 in a given container; any processes being executed by an instance of legacy application 218 in a given container; and or the like are not accessible by other clients or other instances of the legacy application executing in other containers. The dispatcher 432 receives the and analyzes the request from the load balancer 430. For example, an extraction component (or script) of the dispatcher 432 analyzes the request to extract the tenant identifier (ID) within the request. The tenant ID uniquely identifies the tenant who sent the request. In one embodiment, the tenant ID is embedded within the uniform resource locator (URL) of the request); 
identifying, by the one or more servers using the URL, a tenant context of the first tenant, the tenant context identifying an identifier of the first tenant and a hash map keyed by the identifier of the first tenant (paragraph [0037] – extract tenant identifier form the request, the tenant identifier is embedded within the URL of the request); and 
accessing, by the one or more servers using the identifier of the first tenant, the object in an instance of the database for the first tenant via one or more application programming interfaces configured to use the tenant context and modifying, by the one or more servers, the object via a container implemented using the hash map; (paragraphs [0023, 0037, 0049, 0072] – managing and accessing data for save and tracking of tenants’ states).  
Regarding Claim 2; Khalaf discloses receiving, by the one or more servers, the request from a client of the first tenant, the request comprising the URL to be used as a source address for making one or more calls to the one or more application programming interfaces (Figs. 1, 3-4; paragraphs [0020, 0036-0037]).  
Regarding Claim 3; Khalaf discloses identifying, by the one or more servers, the first tenant from the URL of the request (paragraph [0037] - the tenant ID is embedded within the uniform resource locator URL of the request).  
Regarding Claim 4; Khalaf discloses accessing the tenant context from a local storage that is accessible by computer instructions implemented by the one or more servers to process the request (Fig. 1; paragraph [0038] – tenant mapping information).  
Regarding Claim 5; Khalaf discloses maintaining, by the one or more servers, one or more objects for each tenant of the plurality of tenants to be used for maintaining a state corresponding to each tenant (paragraphs [0023,0037,0049,0072] – managing and accessing objects for saving and tracking tenants’ states).
Regarding Claim 6; Khalaf discloses propagating, by the one or more servers, the identifier of the first tenant via computer instructions implemented by the one or more servers such that the tenant context is used by the computer instructions for taking an action associated with the request for the first tenant (paragraphs [0037-0039]).
Regarding Claim 7; Khalaf discloses using the identifier of the first tenant as a key to identify the object of the first tenant from the container (paragraphs [0037-0039]).
Regarding Claim 20; Khalaf discloses wherein the manager is further configured to be multi-tenant aware while the instances of database for each of the plurality of tenants are single tenant (Fig. 6; paragraph 0041).
Regarding claims 8-19; note the rejection of claims 1-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 /ALFORD W KINDRED/ Supervisory Patent Examiner, Art Unit 2153